             Case 4:21-cv-00548-YGR Document 29 Filed 06/24/21 Page 1 of 3




1    Mark L. Javitch (CA SBN 323729)
     JAVITCH LAW OFFICE
2    480 S. Ellsworth Ave.
     San Mateo, CA 94401
3    Telephone: (650) 781-8000
4    Facsimile: (650) 648-0705
     mark@javitchlawoffice.com
5    Attorney for Plaintiff

6
7
8
9                                   UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11
     MARIA RUTENBURG,                                 Case No.: 4:21-cv-00548-YGR
12
                       Plaintiff,
                                                      MARIA RUTENBURG’S NOTICE OF
13   v.                                               APPEAL
14   TWITTER, INC.,
15                    Defendant.

16
17
18
19
20
21
22
23
24
25
26
27
                                                  i
28                                                                                  4:21-cv-00548-YGR
              Case 4:21-cv-00548-YGR Document 29 Filed 06/24/21 Page 2 of 3




1           NOTICE IS HEREBY GIVEN that Plaintiff MARIA RUTENBURG appeals to the United States
2    Court of Appeals for the Ninth Circuit from the Order Dismissing Case for Lack of Subject-Matter
3    Jurisdiction (Dkt. 21) which was entered in this case on April 9, 2021, the Order Denying Motion for
4    Leave to File a Second Amended Complaint, which was entered in this case on May 28, 2021 (Dkt. 25)
5    (“the Orders”) and the Judgment (Dkt. 26), which was entered in this case on May 28, 2021, which
6    effectively denied all relief requested in Plaintiff’s lawsuit.
7           A true and correct copy of the Orders are attached hereto as Exhibit A, and a true and correct
8    copy of the Judgment is attached hereto as Exhibit B. Pursuant to Rule 3-2(b) of the Ninth Circuit Rules
9    of Appellate Procedure, attached hereto as Exhibit C is Plaintiff-Appellant Maria Rutenburg’s
10   Representation Statement.
11          Dated: June 24, 2021                    Respectfully submitted
12                                                  By: /s/ Mark L. Javitch        .
13                                                  Javitch Law Office
14                                                  Mark L. Javitch (SBN 323729)
                                                    480 S. Ellsworth Ave.
15                                                  San Mateo CA 94401
                                                    Tel: (650) 781-8000
16                                                  Fax: (650) 648-0705
17                                                  Attorney for Plaintiff
18                                                  MARIA RUTENBURG

19
20
21
22
23
24
25
26
27
                                                           1
28                                                                                           4:21-cv-00548-YGR
              Case 4:21-cv-00548-YGR Document 29 Filed 06/24/21 Page 3 of 3




1
                                        CERTIFICATE OF SERVICE
2
            Filed electronically on this 24th day of June 2021, with the United States District Court for the
3    Northern District of California CM/ECF system.
4
            Notification was, therefore, automatically sent through the CM/ECF system to Counsel of record
5    for Defendant:

6           Mark R. Conrad
            Conrad | Metlitzky | Kane LLP
7           Four Embarcadero Center, Suite 1400
8           San Francisco, CA 94111
            (415) 343-7102
9           Fax: (415) 343-7101
            Email: mconrad@conmetkane.com
10          LEAD ATTORNEY
11          Grace Yu-Ting Yang
12          Conrad | Metlitzky | Kane LLP
            Four Embarcadero Center
13          Suite1400
            San Francisco, CA 94111-4164
14          415-469-1715
            Fax: 415-343-7100
15
16
17
                                                  By: /s/ Mark L. Javitch         .
18                                                    Mark L. Javitch
19
20
21
22
23
24
25
26
27
                                                         2
28                                                                                           4:21-cv-00548-YGR
